EXHIBIT 10.2


THE 2007 EQUITY PARTICIPATION PLAN
OF IDCENTRIX, INC.
FORM OF
NON-QUALIFIED STOCK OPTION AGREEMENT


Non-Qualified Stock Option Agreement (this “Agreement”), dated as of January 9,
2009 (“Date of Grant”), between iDcentrix, Inc. (“iDcentrix”) and Francine
Dubois (the “Participant”).


BACKGROUND


Pursuant to the terms of The 2007 Equity Participation Plan of iDcentrix, Inc.,
as amended (the “Plan”), iDcentrix desires to (a) provide an incentive to the
Participant, (b) encourage the Participant to contribute materially to the
growth of iDcentrix and its subsidiaries (collectively, the “Company”) and (c)
more closely align the Participant’s economic interests with those of iDcentrix
stockholders by means of a Non-Qualified Stock Option Award.  Whenever
capitalized terms are used in this Agreement, they shall have the meanings set
forth in this Agreement or, if not defined in this Agreement, as set forth in
the Plan.


The Plan allows the Company to provide rewards and incentives to certain
employees of the Company by, among other things, granting them opportunities to
purchase shares of Common Stock.  The Committee has determined that in
consideration of the Participant’s agreement to reduce her base salary by twenty
percent (20%) for one year, provided that if the Company receives funding of at
least $1 Million prior to June 30, 2009,  the reduction in the Participant’s
base salary shall be eliminated effective as of July 1, 2009 it would be in the
best interest of the Company and its stockholders to grant the Options to the
Participant under the Plan.


In consideration of the covenants and agreements set forth in this Agreement,
and intending to be legally bound hereby, the Participant and iDcentrix hereby
agree as follows:


ARTICLE 1


GRANT OF OPTIONS
 
1.1           Grant of Options.  The Participant is hereby granted Non-Qualified
Stock Options representing the right to purchase 94,000 shares of Common Stock
(i) in consideration of the Participant’s agreement to reduce her base salary by
twenty percent (20%) commencing December 16, 2008 through December 15, 2009,
provided that if the Company receives funding of at least $1 Million (as
determined in the sole discretion of the Committee) (a) on or prior to June 30,
2009,  the reduction in the Participant’s base salary shall be eliminated on a
prospective basis only effective as of July 1, 2009 or (b) after June 30, 2009
but prior to December 15, 2009, the reduction in the Participant’s base salary
shall be eliminated on a prospective basis only effective as of the date the
Company receives such funding and (ii) subject to the restrictions and
conditions set forth in this Agreement.  References in this Agreement to
“Option” and “Options” mean the options granted hereby, individually and in the
aggregate.



--------------------------------------------------------------------------------


1.2           Option Price.  The price per share of the shares of Common Stock
subject to the Option is $0.12 (the “Option Price”), which is the same as the
Fair Market Value of a share of Common Stock on the Date of Grant.


1.3           Grant Information.  The Options have been granted under the
Plan.  The Committee authorized the grant of the Options on the Date of Grant.




ARTICLE 2


EXERCISABILITY OF OPTIONS


All of the Options are unvested on the Date of Grant.  Options shall vest upon,
but only upon, the events described in Section 2.1, unless vesting is
accelerated pursuant to Sections 2.2 or 2.3 or terminated pursuant to Section
2.5.  Vested Options shall be exercisable as described in Sections 2.4 and
Article 3, in each case subject to limitations set forth in Article 4.  All
Options shall be non-transferable as set forth in Section 5.2.  All shares of
Common Stock issued upon exercise of Options shall be transferable, although:


(a)           transferability may be subject to pre-clearance, blackout,
registration and other requirements and restrictions under the Company’s insider
trading and other compliance policies and procedures; and


(b)           transfers by executive officers should be reviewed in advance to
determine if there would be any potential liability for short-swing profits
under Section 16(b) of the Exchange Act.


2.1           Time Vesting.  If not sooner vested pursuant to Section 2.2 or 2.3
and unless previously forfeited pursuant to Section 2.5, all of the Options
shall vest based on the passage of time according to the following vesting
schedule:


Number of Shares
 
Vesting Date
 94,000
 July 1, 2009



If an Option in respect of a partial share of Common Stock would vest on any
date, the total number of Options vesting on such date shall be rounded up to
the nearest whole share of Common Stock, calculated on a cumulative basis.


2.2           Accelerated Vesting.  If not sooner vested and exercisable, and
unless previously cancelled pursuant to Section 2.5 or 4.2, all of the Options
shall vest and become immediately exercisable upon a termination of the
Participant’s employment by the Company without Cause (as defined in Section
5.1) within one year following a Corporate Transaction.


2.3           Discretionary Vesting and Exercisability.  The Committee may
accelerate the vesting of any or all of the Options at any time and for any
reason.


2

--------------------------------------------------------------------------------


2.4           Exercise; Restriction on Exercise.  No unvested Options shall be
exercisable.  All vested Options shall become exercisable at the time they first
vest and shall cease to be exercisable at the time they expire and are forfeited
as provided in Section 2.5 or Article 4.


2.5           Effect of Termination of Employment on Vesting; Expiration of
Unvested Options.  All unvested Options expire and are forfeited upon the
earliest to occur of:


(i)           the time of notification of the termination of the Participant’s
employment by the Company for Cause;


(ii)           termination of the Participant’s employment for any reason other
than Cause; and


(iii)           expiration as provided in Section 4.1.


2.6           Corporate Transaction.  Except as otherwise provided in this
Agreement, the effect of a Corporate Transaction on the Participant’s Option is
subject to Section 9.3 of the Plan.


ARTICLE 3


EXERCISE OF OPTIONS


3.1           Person Who Can Exercise.  Exercisable Options may only be
exercised by the Participant, except that (i) in the event of the Disability (as
defined in Section 5.1) of the Participant, those Options may be exercised by
the Participant’s legal guardian or legal representative, and (ii) in the event
of death, those Options may be exercised by the executor or administrator of the
Participant’s estate or the person or persons to whom the Participant’s rights
under those Options pass by will or the laws of descent and distribution.


3.2           Procedure for Exercise.  Exercisable Options may be exercised in
whole or in part with respect to any portion thereof that is exercisable;
provided that only an Option or Options to purchase a whole number of shares of
Common Stock may be exercised at any time.  To exercise an exercisable Option,
the Participant (or such other person who shall be permitted to exercise that
Option as set forth in Section 3.1) must complete, sign and deliver to the
Secretary of the Company an exercise notice, substantially in the form attached
hereto as Attachment A, as such form may be amended from time to time by the
Company in its sole discretion, together with payment in full of the Option
Price multiplied by the number of shares of Common Stock with respect to which
that Option is exercised, in accordance with the option exercise procedures of
the Company as in effect from time to time.  The right to exercise any Option
shall be subject to the satisfaction of all conditions set forth in such form of
exercise notice.   Payment of the Option Price shall be made in cash (including
check, bank draft or money order).  The Participant’s right to exercise the
Option shall be subject to the satisfaction of all conditions set forth in such
exercise notice.


3.3           Withholding of Taxes.


(i)           The Participant acknowledges that, unless satisfied by the
Participant (or such other person who may be permitted to exercise Options as
set forth in Section 3.1), the Company may withhold or deduct from any or all
payments or amounts due to or held for the Participant (or such other person who
may be permitted to exercise Options as set forth in Section
3

--------------------------------------------------------------------------------


3.1), whether due from the Company or held in the account of the Participant (or
such other person) at any broker facilitating the exercise of Options, or secure
payment from the Participant of, an amount (the “Withholding Amount”) equal to
all taxes (including unemployment (including FUTA), social security and medical
(including FICA), and other governmental charges of any kind as well as income
and other taxes) required under any applicable law to be withheld or deducted
with respect to any and all taxable income and other amounts attributable to the
Options.
 
(ii)           The Withholding Amount shall be determined by the Company.


(iii)           Immediately upon request by the Company, the Participant agrees
to pay all, or a portion if so requested by the Company, of the Withholding
Amount to the Company in cash.


(iv)           The timing of withholding or deduction from such payments or
amounts shall be determined by the Company.


ARTICLE 4


EXPIRATION OF OPTIONS


4.1           Expiration.  Vested and unvested Options shall expire and be
forfeited at, and no Option may be exercised after, 5:00 p.m., Eastern Time on
the day immediately preceding the tenth anniversary of the Date of Grant.


4.2           Earlier Expiration.  Options shall expire and be forfeited earlier
than the time provided in Section 4.1 as follows:


(i)           all unvested Options shall expire and be forfeited as provided in
Section 2.4;


(ii)           upon notice of termination of the Participant’s employment by the
Company for Cause, all vested Options shall expire and be forfeited immediately
at the time notice of such termination is given (unless otherwise determined by
the Company in its sole discretion);


(iii)           upon termination of the Participant’s employment by the Company
without Cause or the Participant’s resignation from employment with the Company
other than in connection with death or Disability, all vested Options shall
expire and be forfeited immediately at the close of business on the ninetieth
(90th) day following the date of such termination (or, if such date is not a
business day, on the next succeeding business day); and


(iv)           upon termination of the Participant’s employment due to the
Participant’s death or Disability, all vested Options shall expire and be
forfeited immediately at the close of business on the 12-month anniversary of
the date of such termination (or, if such date is not a business day, on the
next succeeding business day).


4.3           Cancellation.  Vested and unvested Options which expire
unexercised shall be treated as cancelled.


4

--------------------------------------------------------------------------------


4.4           Effective Date.  For purposes hereof, except as otherwise set
forth in Sections 2.5, the date of resignation or termination of employment
means the last date of actual employment or the last day of services for the
Company as a director, even if a different date is used for administrative
convenience in connection with any employee retirement, benefit or welfare
plans.


ARTICLE 5


MISCELLANEOUS


5.1           Definitions.


(i)           “Cause” shall mean:


(a)           neglect or willful misconduct which is or is reasonably expected
to be materially and demonstrably injurious to the Company or its customers or
vendors;


(b)           material breach by the Participant of his offer letter,  his
Proprietary Information and Inventions Agreement, the Company’s Employee
Handbook or applicable law;


(c)           willful or continuing refusal or failure (in either case other
than due to death or Disability) by the Participant to substantially perform his
or her duties or responsibilities for or owed to the Company; or


(d)           conviction of or plea of guilty or no contest by the Participant
to a felony or a crime of moral turpitude.


(ii)           “Disability”  shall mean disability as determined by the
Committee in accordance with the standards and procedures similar to those under
the Company’s long-term disability plan, if any.  If at any time that the
Company does not maintain a long-term disability plan, “Disability” shall mean
any physical or mental disability which is determined to be total and permanent
by a doctor selected in good faith by the Committee.


5.2           Plan Provisions.  The Participant acknowledges receipt of the Plan
and agrees to be bound by the Plan.


5.3           Options Not Transferable.  Options may not be transferred by the
Participant (other than by will or laws of descent and distribution). Any
attempt by the Participant to effect a transfer of Options that is not permitted
by the Plan or this Agreement shall be null and void.


5.4           Code Section 409A.  The parties recognize that certain provisions
of this Agreement may be affected by Code Section 409A and agree to negotiate in
good faith to amend this Agreement with respect to any changes that the Board or
the Committee reasonably determines are necessary or advisable to comply with
Code Section 409A.


5.5           Notices.  All notices, requests and demands to or upon the parties
hereto shall be in writing (including by telecopy) to be effective, and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made, when delivered by hand, or three days after being deposited in the mail,
postage prepaid, or, in the case of telecopy or email notice, when
 
5

--------------------------------------------------------------------------------


received, addressed as follows to the Company and the Participant, or to such
other address as may be hereafter notified by the parties hereto:


(i)           If to the Company, to it at the following address:


iDcentrix, Inc.
2101 Rosecrans Avenue, Suite 4240
El Segundo, CA  90245
Attn:  CEO


With a copy to:


Kelley Drye & Warren LLP
400 Atlantic Street, 13th Floor
Stamford, CT  06902
Attn:  M. Ridgway Barker
Facsimile:  203-327-2669




(ii)           If to the Participant, to his or her most recent primary
residential address or business telecopy or email address as shown on the
records of the Company.


5.6           No Right to Continued Employment.  The Participant acknowledges
and agrees that, notwithstanding the fact that the vesting of the Options is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Participant any rights with respect to continued employment by
the Company.


5.7           Amendments and Conflicting Agreements.  This Agreement may be
amended  by a written instrument (a) executed by the parties which specifically
states that it is amending this Agreement, (b) executed by the Company which so
states if such amendment is not material and adverse to the Participant or
relates to administrative matters or (c) executed by the Company if such
amendment is made pursuant to the Plan.


5.8           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE SUBSTANTIVE LAW OF ANY JURISDICTION OTHER THAT THE STATE OF
NEVADA.


5.9           Interpretation.  Whenever the word “including” is used herein, it
shall be deemed to be followed by the phrase “without limitation.”  Unless
otherwise specified herein, all determinations, consents, elections and other
decisions by the Committee may be made, withheld or delayed in its sole and
absolute discretion.


5.10           Agreement Binding on Transferees.  This Agreement may be
transferred or assigned by and shall be binding upon the Company, its
successors, transferees and assigns.  This Agreement may be transferred and
assigned by the Participant, only in connection with a transfer of
 
6

--------------------------------------------------------------------------------


Options pursuant to Section 5.2 and shall be binding upon any assignee of the
Participant, including his executor, administrator, beneficiaries and permitted
transferees.  Any purported assignment not made in accordance with the preceding
sentence shall be null and void.


5.11           Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.


5.12           Counterparts.  This Agreement may be executed in counterparts,
which together shall constitute one and the same instrument and which will be
deemed effective whether received in original form or by other electronic means
(including PDF).   Facsimile signatures shall be as effective as original
signatures.


5.13           Construction.  The construction of this Agreement is vested in
the Committee, and the Committee’s construction shall be final and conclusive on
all persons.




*                      *                      *


7

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer.

 

     IDCENTRIX, INC.                            
By:
     
Name:
 





PARTICIPANT’S ACCEPTANCE


The Participant acknowledges that he or she has read this Agreement, has
received and read the Plan, and understands the terms and conditions of this
Agreement and the Plan and hereby accepts the foregoing Options and agrees to be
bound by the terms and conditions of this Agreement and the Plan.
 

 

     PARTICIPANT                            
 
   
Francine Dubois




 
8

--------------------------------------------------------------------------------

 



Employee Stock Option Exercise Form

 
Employee Name
 



Social Security Number / National Insurance Number
 



Address
 



 
 

 
City
 
     State
 
     Zip /Postal Code
 



Exercise of  _____________ shares at ___________ per share exercise price equals
US$_________ (“total exercise price”), which I represent is being remitted
simultaneously herewith in the form of cash in the amount of US$__________.
 
Employee's original per share exercise price _______________ granted on  mm/
dd / year (price may be different than the above price due to stock splits).

 
Name(s) to be reflected on stock certificate
 


 


       Address________________________________________________________



                      ________________________________________________________
 

 
9

 